Citation Nr: 1534293	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  14-37 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran presented sworn testimony at a hearing before the undersigned in May 2015.  A transcript of that hearing is of record.

The Board notes that although the Veteran originally sought service connection for bilateral hearing loss and tinnitus, he limited his appeal to the denial of service connection for left ear hearing loss and tinnitus.  See May 2014 Notice of Disagreement (NOD).  As such, those are the only two issues on appeal.  See 38 U.S.C.A. § 7105 (2014).

Additionally, although the Veteran listed the issue of service connection for tinnitus alone on his VA Form 9 substantive appeal, both issues identified above have been certified to the Board, and the Veteran testified at his hearing that he intended to continue his appeal with regard to the left ear hearing loss claim.  As such, both issues will be addressed in this decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that unlike a NOD, the filing of a substantive appeal is not jurisdictional in nature).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's left ear hearing loss and tinnitus had their onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for left ear hearing loss and tinnitus, which he asserts was caused by his conceded noise exposure while serving as a machinist mate during active duty service.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   The three elements of service connection are: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Board finds that service connection for left ear hearing loss and tinnitus is warranted.  The Veteran was diagnosed with sensorineural hearing loss in his left ear and tinnitus during a March 2014 VA audiological examination.  His in-service noise exposure has been conceded by VA given his service occupation as a machinist mate.  See March 2014 Rating Decision.  

Furthermore, the evidence of record shows that it is at least as likely as not that the Veteran's left ear hearing loss and tinnitus had their onset during service.  At his March 2014 VA examination and during his May 2015 hearing before the Board, the Veteran reported that his hearing loss and tinnitus began in service and have been recurrent since that time.  See March 2014 VA Examination Report; see also Hearing Tr. at 4, 13.  He testified that while he was in service, his duty station was located directly below a jet blast deflector, which is where an aircraft accelerates its engine "full blast" before it leaves the flight deck during takeoff.  See Hearing Tr. at 3.  He testified that he worked at that duty station for approximately three and half years, and estimated that he was exposed to extreme loud noise approximately 90 percent of the time.  Id. at 3-4.  He further testified that he complained of hearing loss and tinnitus at his separation examination, and was informed by the examiner that making such complaints could delay his separation from service.  Id. at 4.  As such, he decided to wait until after he was discharged to report his hearing loss and tinnitus and seek treatment for these conditions.  Id at 4-5.  Since his separation from service, the Veteran has worked in auto and insurance sales, and has had no significant noise exposure.  Id. at 11.  

The Veteran testified that after his separation from service, he saw his family doctor in connection with his hearing problems, and was told that there was no treatment.  Id. at 7.  He further testified that he discussed his symptoms with his service organization representative in 2002 or early 2003 in connection with a potential claim for benefits.  Id. at 8.  The Veteran's representative confirmed that the Veteran complained of hearing loss and tinnitus in 2002/2003 and completed an application for compensation benefits; however, he ultimately decided not to submit a claim at that time.  Id. at 9.  

The Veteran is competent to give testimony concerning the onset and recurrence of his hearing loss and tinnitus symptoms, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis, such evidence is not necessary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson, 581 F.3d at 1316.  The Board notes that the March 2014 VA audiological examiner opined that the Veteran's current left ear hearing loss and tinnitus are not related to service.  However, given the Veteran's competent and credible testimony concerning his noise exposure and onset of symptoms in service, his reports of continued hearing loss and tinnitus since his separation from service (which are corroborated by his representative), and the Veteran's lack of noise exposure in his post-service years, the Board finds that the evidence is at least in equipoise as to the nexus element.  Accordingly, the benefit of the doubt rule will be applied, and service connection for left ear hearing loss and tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


